Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 12/14/2021 has been entered.  
The Information Disclosure Statements filed on 12/14/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claim 12 has been canceled by applicant.
Claims 1, 3-5, 8-11, 13-14, 18-19. 22-23 have been amended.
In summary, claims 1-11 and 13-24 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The rejection under 35 USC § 112(d) is withdrawn in view of claim amendments. 
The rejection under 35 USC § 101 is withdrawn in view of claim amendments. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 9/16/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 12/14/2021 have been fully considered but are not deemed fully persuasive.


Claim Objections 
Claims 3, 6-8, 10, 17, 19 are objected for informalities:
Independent claim 1 has been amended to recite “a recombinant 
In Claims 3, 6, 17, it is suggested to change “T/the recombinant insecticidal polypeptide” of claim 1” to ---T/the recombinant polypeptide of claim 1---- for consistency and clarity; 
In Claim 7, it is suggested to change “one recombinant insecticidal polypeptide” of claim 1” to ---one recombinant polypeptide of claim 1---- for consistency and clarity; 
In Claim 13, it is suggested to change “the recombinant protein of claim 1” to --- the recombinant polypeptide of claim 1---- for consistency and clarity. 

Independent claim 1 has been amended to recite “an insecticidal amino acid sequence having at least 95% sequence identity to SEQ ID NO: 16”. Thus,
In claim 8, it is suggested to change “the insecticidal polypeptide of claim 1 that comprises an amino acid having at least 95% sequence identity to SEQ ID NO: 16” to ---the recombinant polypeptide of claim 1 that comprises an insecticidal amino acid sequence having at least 95% sequence identity to SEQ ID NO: 16---; and 
change “said insecticidal polypeptide” to ---said recombinant polypeptide---
for consistency and clarity; 
In claim 10 (depending on claim 8), is suggested to change “said insecticidal polypeptide” to ---said recombinant polypeptide--- for consistency and clarity. 
In claim 19 (depending on claim 8), is suggested to change “the polypeptide” to ---the recombinant polypeptide--- for consistency and clarity. 

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.
Note: Claims 4-5 are rejected for indefiniteness below. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This is a new rejection necessitated by the claim amendments. 
Independent claim 1 is amended to recite “a recombinant polypeptide comprising an insecticidal amino acid sequence having at least 95% sequence identity to SEQ ID NO: 16, or an insecticidal amino acid fragment of SEQ ID NO: 16…..  
The phrases “a recombinant polypeptide”, “an insecticidal amino acid sequence” and “an insecticidal amino acid fragment” are different in structure(s) and scope.  
Claims 4-5 depend on claim 1. 
Claim 4 recites “The insecticidal polypeptide of claim 1”. 
Claim 5 recites “the insecticidal protein of claim 1”. 
There are no clear antecedent bases for an insecticidal protein in amended claim 1.  
In addition, it is confusing whether the “The insecticidal polypeptide of claim 1” or “the insecticidal protein of claim 1” refers to “a recombinant polypeptide”, “an insecticidal amino acid sequence”, or “an insecticidal amino acid fragment”, each of which has distinct structure and scope.  
Thus, the metes and bonds of claims 4-5 are unclear. 
Appropriate correction and clarification are required. 
For compact prosecution and definiteness, by broad and reasonable interpretation, both “The insecticidal polypeptide of claim 1” in claim 4 and “the insecticidal protein of claim 1” in claim 5 are interpreted as --T/the recombinant polypeptide of claim 1---. 

New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims 1 and 3-4 recite an element “histone tag”.  The element is not in the original claims, nor described in the specification.  
Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  
In this case, the terms “histone tag” or “histone” do not even appear in the specification.
Applicant is required to either point to the basis of the limitation in the disclosure or to delete the limitation in response to this Office action.
Dependent claims do not cure the deficiency. 
	

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-7, 13-14, 16-17, 20-21, and 23-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a genus of amino acid fragments of SEQ ID NO: 16, fusion proteins and compositions comprising such fragments, polynucleotides and DNA constructs encoding such fragments, and methods of using the fragments. 
The claimed function is insecticidal (all claims), particularly against Lepidopteran pest (claims 2 and 23), and CEW, ECB, FAW, SBL and VBC (claim 24).  

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification provides sequence listing for SEQ ID NO: 16 and SEQ ID NO: 142 (encoding).  The specification also provides example of making transgenic plant expressing SEQ ID NO: 16 (IPD113Dh) and demonstrated that SEQ ID NO: 16 confers insecticidal activity against CEW, ECB, FAW, SBL and VBC (Example 5, [0414], table 6). 
The specification also provides example of making purified SEQ ID NO: 16 (IPD113Dh) and demonstrated that SEQ ID NO: 16 confers insecticidal activity against CEW, ECB, FAW, SBL and VBC, not WCRW (Example 6, [0415], table 7). 
According to specification ([0064]) “Fragments” or “biologically active portions” include polypeptide fragments comprising amino acid sequences sufficiently identical to an IPD113 polypeptide and that exhibit insecticidal activity. “Fragments” or “biologically active portions” of IPD113 polypeptides includes fragments comprising amino acid sequences sufficiently identical to the amino acid sequence.  
However, the specification does not describe any structure feature of any “fragment” of SEQ ID NO: 16, not to mention any sufficient association of such unspecified fragments to the functions of controlling insect, Lepidopteran pest, CEW, ECB, FAW, SBL and VBC.  
The specification attempts to analyze the conserved domains of SEQ ID NO: 16 by sequence alignment using bioinformatics tools ([0017], [0083]-[0084]).  However, the specification only states that the common residues among sequences MAY BE essential for protein activity ([0084]).  The specification does not describe that the common residues among sequences are sufficiently related to the claimed function. 
In addition, Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph).  
Recently, Wang et al (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorithms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, SEQ ID NO: 16 is a newly disclosed protein.  There is no published sequence similar to SEQ ID NO: 16, not to mention description of a common structural feature associated to any function of the sequence. 
Regarding representative number of species, SEQ ID NO: 16 is a polypeptide sequence of 509 amino acids.  The genus of fragments of SEQ ID NO: 16 are 508, 507, 506, ……. .4, 3, 2 amino acid long, and can be at any positions of SEQ ID NO: 16.   
Thus, applicant is claiming an extremely large number of species including small portions/fragments that are heterologous in structure.  
In addition, SEQ ID NO: 16 is a newly disclosed sequence, neither its structure nor function is taught in prior art.  Prior art does not describe any fragment SEQ ID NO: 16, not to mention the use of any sequence(s)/fragments for conferring insect resistance. 
Thus, the lone example of SEQ ID NO: 16 does not demonstrate any common structure feature of the heterologous genus of fragments, and is not sufficient to represent the heterologous genus of fragments regarding the insecticidal function. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   
Note: Claim 8 and dependent claims 9-11, 15, 18-19, 22 are excluded from the rejections because claim 8 is drawn to recombinant polynucleotides encoding the insecticidal polypeptide of claim 1 that comprises an amino acid having at least 95% sequence identity to SEQ ID NO: 16. 

Remarks 
SEQ ID NO: 16 and sequences having at least 80% identity thereof, and encoding polynucleotide sequences, were only disclosed by applicant, and had not been disclosed, not to mention characterized by any prior art.  Thus, no art rejections are made. 
The closest sequence matches against instant SEQ ID NO: 16:
Against protein sequences
toxin PirB [Photorhabdus luminescens]
NCBI Reference Sequence: WP_049582733.1
Identical Proteins FASTA Graphics
 Download Datasets
Go to:
LOCUS       WP_049582733             419 aa            linear   BCT 20-JUL-2015
DEFINITION  toxin PirB [Photorhabdus luminescens].
ACCESSION   WP_049582733
VERSION     WP_049582733.1
KEYWORDS    RefSeq.
SOURCE      Photorhabdus luminescens
  ORGANISM  Photorhabdus luminescens
            Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
            Morganellaceae; Photorhabdus.
COMMENT     REFSEQ: This record represents a single, non-redundant, protein
            sequence which may be annotated on many different RefSeq genomes
            from the same, or different, species.
            COMPLETENESS: full length.
FEATURES             Location/Qualifiers
     source          1..419
                     /organism="Photorhabdus luminescens"
                     /db_xref="taxon:29488"
     Protein         1..419
                     /product="toxin PirB"
                     /calculated_mol_wt=46293
     Region          41..237
                     /region_name="Endotoxin_N"
                     /note="delta endotoxin, N-terminal domain; pfam03945"
                     /db_xref="CDD:281878"
     Region          284..398
                     /region_name="Jacalin_like"
                     /note="Jacalin-like lectin domain; cd09302"
                     /db_xref="CDD:187706"

toxin PirB [Photorhabdus luminescens]
Sequence ID: WP_049582733.1Length: 419Number of Matches: 1
See 2 more title(s) See all Identical Proteins(IPG)
Related Information
Identical Proteins-Identical proteins to WP_049582733.1
Range 1: 32 to 97GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
53.1 bits(126)
0.002
Compositional matrix adjust.
25/68(37%)
42/68(61%)
2/68(2%)

Query  70   IRGAILGLISAVPKVGAAISRLIGLFWPSNKVDIWEALNAEEYIRNIVQQELFEFEMQLL  129
            ++ AI+G IS +P VG AIS L+GLFWP +K +IWE +  +  I  ++++   +    +L
Sbjct  32   VKNAIIGGISFIPSVGPAISFLVGLFWPQSKENIWEGIVKQ--IERMIEESALKTIKGIL  89

Query  130  QNDIQALE  137
              DI  ++
Sbjct  90   AGDIAYIQ  97

Against polynucleotide sequences 

EL774105
LOCUS       EL774105                 656 bp    mRNA    linear   EST 30-JUN-2009
DEFINITION  CF_WO0_43e08_SP6 Copepod Whole Organism, Normalized Calanus
            finmarchicus cDNA clone CF_WO0_43e08 5', mRNA sequence.
ACCESSION   EL774105
VERSION     EL774105.1
DBLINK      BioSample: SAMN00152581
KEYWORDS    EST.
SOURCE      Calanus finmarchicus
  ORGANISM  Calanus finmarchicus
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Crustacea;
            Multicrustacea; Hexanauplia; Copepoda; Calanoida; Calanidae;
            Calanus.
REFERENCE   1  (bases 1 to 656)
  AUTHORS   Towle,D.W. and Smith,C.M.
  TITLE     Expressed sequence tags in a normalized cDNA library prepared from
            whole organism C5 juvenile and adult copepod, Calanus finmarchicus
  JOURNAL   Unpublished
COMMENT     Contact: Christine M. Smith
            Marine DNA Sequencing and Analysis Facility
            Mount Desert Island Biological Laboratory
            Old Bar Harbor Road, Salsbury Cove, ME 04672, USA
            Tel: 207-288-9880 x130
            Fax: 207-288-2130
            Email: cmsmith@mdibl.org
            Plate: 43  row: e  column: 08
            Seq primer: SP6
            High quality sequence stop: 655.
FEATURES             Location/Qualifiers
     source          1..656
                     /organism="Calanus finmarchicus"
                     /mol_type="mRNA"
                     /db_xref="taxon:6837"
                     /clone="CF_WO0_43e08"
                     /clone_lib="SAMN00152581 Copepod Whole Organism,
                     Normalized"
                     /dev_stage="C5 juveniles and adults"
                     /note="Vector: pCMV Sport 6.1; Total RNA was extracted
                     from whole organisms, checked for quality, then prepared
                     for construction and normalization of the cDNA library by
                     Invitrogen. Plasmids were isolated and inserts
                     end-sequenced by the Marine DNA Sequencing and Analysis
                     Facility at the Center for Marine Functional Genomic
                     Studies, Mount Desert Island Biological Laboratory (J.N.
                     Forrest, Jr., Director). Traces were processed for
                     submission to dbEST by trace2dbest software (Parkinson,
                     Anthony and Blaxter, unpublished software). The project
                     was supported by NIH Grant Number P20-RR-16463 from the
                     INBRE Program of the National Center for Research
                     Resources (P.H. Hand, PI)."

Alignment Scores:
Length:                 656    
Score:                  298.00         Matches:       67     
Percent Similarity:     56.7%          Conservative:  39     
Best Local Similarity:  35.8%          Mismatches:    75     
Query Match:            11.2%          Indels:        6      
DB:                     83             Gaps:          4      

US-16-980-087-16 (1-509) x EL774105 (1-656)

Qy         60 GlnValGluAlaHisAspTrpHisAsnArgIleArgGlyAlaIleLeuGlyLeuIleSer 79
              |||:::   :::      |||         |||      ||||||      :::   |||
Db         88 CAAATATCCAGTGCACAATGGAAGATGATAATCAATGCAGCAATAACCGAGATCTTCTCT 147

Qy         80 AlaVal------ProLysValGlyAlaAlaIleSerArgLeuIleGlyLeuPheTrpPro 97
              ||||||      |||   ||||||      ::::::   |||:::      |||||||||
Db        148 GCTGTCGGGGAGCCAGTTGTGGGCAAATGGGTGAATATGTTGATGAATTTCTTTTGGCCA 207

Qy         98 Ser---AsnLysValAspIleTrpGluAlaLeuAsnAlaGluGluTyrIleArgAsnIle 116
              |||      |||   |||::::::|||   :::   |||:::      |||      :::
Db        208 TCTCCAGGCAAGCCAGATGTTTTTGAGACCATCAGGGCCCAG------ATTGAAGAATTA 261

Qy        117 ValGlnGlnGluLeuPheGluPheGluMetGlnLeuLeuGlnAsnAspIleGlnAlaLeu 136
              |||      ::::::||||||||||||::::::|||||||||   ||||||      |||
Db        262 GTGGACACTAAGATATTTGAATTTGAGCTTAAGTTGTTGCAAGGTGACATCAATGGACTT 321

Qy        137 GluThrThrValGlyArgTyrAspThrAlaAlaLeuThrGluLysGlyAsnPheLeuSer 156
              :::   ::::::      |||      |||   |||   |||||||||      |||   
Db        322 CAGCAATCAATGCAAATGTACAAAGATGCGAAATTGCATGAAAAAGGAGTTCTGCTTGGG 381

Qy        157 IleTrpIleSerGlnAlaAspAlaLeuTyrIleArgMetArgAsnSerThrAsnAsnIle 176
                    ::::::|||::::::   ::::::   ::::::|||   |||   :::      
Db        382 GCTGTTCTGACACAATCCAATGGTGTTTTTTCCAAGATAAGGATAAGTGACCACAGACGT 441

Qy        177 HisLeuLeuLeuHisMetValThrValSerThrLeuHisLeuAlaAlaLeuHisGluArg 196
              ||||||:::      |||||||||:::      :::   |||      |||   ||||||
Db        442 CACCTGGTTCCAGTTATGGTAACTTTGGGAATGATTCAACTGACCATGCTGAAGGAGAGA 501

Qy        197 LeuThrPheGlyGluGluLeuTyrGlyThrAsnAsnAlaAlaAsnTrpThrGlnAspLeu 216
                 |||||||||::::::||||||      :::|||         |||   ::::::|||
Db        502 TCGACATTTGGAAAAGACCTCTATGATGAAGATAACCAGAAACAATGGGACAAAGAGTTG 561

Qy        217 ValAspLysPheGluArgTyrThrThrAspLeuIleProAsnValPheArgArgTrpLys 236
                    :::   |||   |||         |||         ::::::      ||||||
Db        562 AAAAGAGAAGTTGAACTCTATGAAAGAACCTTG---AAGCAGATGTACCTTGAGTGGAAA 618

Qy        237 GluTrpArgProThrGlnIle 243
                 ||||||      :::|||
Db        619 GTCTGGAGAAACGACAAGATA 639



Response to Arguments
	In view of claim amendments and/or cancelation, the 112(d) and 101 rejections are withdrawn. 

35 USC 112 (b) and (a). 
 	The claim amendments and cancelation overcome the previous rejections, however introduced new ground of rejections, as analyzed above. 
	The arguments do not apply to the newly made rejections.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663